Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00464-CV

                                         IN RE Sage BARRERA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 2, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 27, 2014, relator Sage Barrera filed a pro se petition for writ of mandamus, seeking

mandamus and emergency relief with respect to a judgment and order in a suit for eviction issued

by Justice Sheryl Sachtleben, Justice of the Peace, Precinct Two, Guadalupe County, Texas. This

court does not have jurisdiction to grant the requested relief. By statute, this court has the authority

to issue a writ of mandamus against “a judge of a district or county court in the court of appeals

district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our appellate




1
 This proceeding arises out of Cause No. JEV2-0323, styled Chererco, LLC v. Sage M. Barrera and Jenesy Barrera,
pending in the Justice Court, Precinct Two, Guadalupe County, Texas, the Honorable Sheryl Sachtleben presiding.
                                                                                    04-14-00464-CV


jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus and request for

emergency relief are dismissed for lack of jurisdiction.


                                                 PER CURIAM




                                                -2-